         Case 4:19-cv-05219-EFS     ECF No. 18     filed 06/10/20   PageID.1304 Page 1 of 27




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
2
                                                                      Jun 10, 2020
3
                                                                          SEAN F. MCAVOY, CLERK


4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    VERONICA M.,1                                   No.   4:19-CV-5219-EFS

8                                 Plaintiff,
                                                     ORDER DENYING PLAINTIFF’S
9                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND GRANTING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.2

15   Plaintiff Veronica M. appeals the denial of benefits by the Administrative Law

16   Judge (ALJ). She alleges the ALJ erred by 1) improperly weighing the medical

17   opinions; 2) improperly determining that the impairments did not meet or equal a

18   listing; 3) discounting Plaintiff’s symptom reports; and 4) improperly determining

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos.11 & 16.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:19-cv-05219-EFS      ECF No. 18   filed 06/10/20   PageID.1305 Page 2 of 27




1    steps four and five based on an incomplete hypothetical question. In contrast,
2    Defendant Commissioner of Social Security asks the Court to affirm the ALJ’s
3    decision finding Plaintiff not disabled. After reviewing the record and relevant
4    authority, the Court denies Plaintiff’s Motion for Summary Judgment, ECF No.11,
5    and grants the Commissioner’s Motion for Summary Judgment, ECF No. 16.
6                            I.    Five-Step Disability Determination
7              A five-step sequential evaluation process is used to determine whether an
8    adult claimant is disabled.3 Step one assesses whether the claimant is currently
9    engaged in substantial gainful activity.4 If the claimant is engaged in substantial
10   gainful activity, benefits are denied.5 If not, the disability-evaluation proceeds to
11   step two.6
12             Step two assesses whether the claimant has a medically severe impairment,
13   or combination of impairments, which significantly limits the claimant’s physical
14

15

16

17

18

19
     3   20 C.F.R. § 416.920(a).
20
     4   Id. § 416.920(a)(4)(i).
21
     5   Id. § 416.920(b).
22
     6   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:19-cv-05219-EFS       ECF No. 18   filed 06/10/20   PageID.1306 Page 3 of 27




1    or mental ability to do basic work activities.7 If the claimant does not, benefits are
2    denied. 8 If the claimant does, the disability-evaluation proceeds to step three.9
3               Step three compares the claimant’s impairments to several recognized by the
4    Commissioner to be so severe as to preclude substantial gainful activity.10 If an
5    impairment meets or equals one of the listed impairments, the claimant is
6    conclusively presumed to be disabled.11 If an impairment does not, the disability-
7    evaluation proceeds to step four.
8               Step four assesses whether an impairment prevents the claimant from
9    performing work she performed in the past by determining the claimant’s residual
10   functional capacity (RFC).12 If the claimant is able to perform prior work, benefits
11   are denied.13 If the claimant cannot perform prior work, the disability-evaluation
12   proceeds to step five.
13              Step five, the final step, assesses whether the claimant can perform other
14   substantial gainful work—work that exists in significant numbers in the national
15

16
     7   20 C.F.R. § 416.920(a)(4)(ii).
17
     8   Id. § 416.920(c).
18
     9   Id.
19
     10   Id. § 416.920(a)(4)(iii).
20
     11   Id. § 416.920(d).
21
     12   Id. § 416.920(a)(4)(iv).
22
     13   Id.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:19-cv-05219-EFS          ECF No. 18    filed 06/10/20   PageID.1307 Page 4 of 27




1    economy—considering the claimant’s RFC, age, education, and work experience.14
2    If so, benefits are denied. If not, benefits are granted.15
3               The claimant has the initial burden of establishing entitlement to disability
4    benefits under steps one through four.16 At step five, the burden shifts to the
5    Commissioner to show that the claimant is not entitled to benefits.17
6                            II.    Factual and Procedural Summary
7               Plaintiff filed a Title XVI application, alleging an amended disability onset
8    date of April 16, 2015.18 Her claim was denied initially and upon reconsideration.19
9    A video administrative hearing was held before Administrative Law Judge Lori
10   Freund.20
11              In denying Plaintiff’s disability claim, the ALJ made the following findings:
12
                      Step one: Plaintiff had not engaged in substantial gainful activity
13
                       since April 16, 2015, the alleged amended disability onset date;
14

15
     14   20 C.F.R. § 416.920(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir.
16
     1984).
17
     15   20 C.F.R. § 416.920(g).
18
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     17   Id.
20
     18   AR 40 & 202-17.
21
     19   AR 131-38 & 142-47.
22
     20   AR 36-103.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
     Case 4:19-cv-05219-EFS    ECF No. 18    filed 06/10/20   PageID.1308 Page 5 of 27




1
               Step two: Plaintiff had the following medically determinable severe
2
                impairments: lumbago/sciatica; chronic headaches; obesity; right toe
3
                spider bite with cellulitis; major depressive disorder; unspecified
4
                anxiety disorder; and attention-deficit hyperactivity disorder (ADHD);
5
               Step three: Plaintiff did not have an impairment or combination of
6
                impairments that met or medically equaled the severity of one of the
7
                listed impairments;
8
               RFC: Plaintiff had the RFC to perform light work except that:
9
                   [S]he can only occasionally climb
                   ladders/ropes/scaffolds and unprotected heights, but
10
                   she can frequently climb stairs/ramps. She can
                   frequently balance, stoop, kneel, crouch, and crawl.
11
                   She needs to avoid concentrated exposure to noise,
                   excessive vibration, hazards, and fumes, odors, dusts,
12
                   gases, etc. She is limited to simple and repetitive tasks
                   with no direct interaction with the general public. She
13
                   can have superficial interaction with coworkers and
                   supervisors, but should avoid tandem tasks. She
14
                   cannot perform managerial type jobs or jobs requiring
                   more than occasional decisionmaking or changes. She
15
                   cannot perform any fast-paced or time production line
                   work.
16
               Step four: Plaintiff could perform past relevant work of
17
                cleaner/housekeeping; and
18
               Step five: considering Plaintiff’s RFC, age, education, and work
19
                history, Plaintiff could perform work that existed in significant
20

21

22

23

                ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:19-cv-05219-EFS           ECF No. 18    filed 06/10/20   PageID.1309 Page 6 of 27




1                       numbers in the national economy, such as inspector and hand
2                       packager, garment folder, and routing clerk.21
3    When assessing the medical-opinion evidence, the ALJ gave:
4
                       great weight to the testifying opinion of Dr. Nancy Winfrey, Ph.D. and
5
                        reviewing opinion of Olegario Ignacio, Jr., M.D.;
6
                       some weight to the examining opinions of Bruce Eather, Ph.D. and
7
                        Matthew Comrie, PsyD.; and
8
                       little weight to the examining opinion of N.K. Marks, Ph.D., and
9
                        treating evaluation of Caleb Ledford, ARNP.22
10
              The ALJ also found that Plaintiff’s medically determinable impairments
11
     could reasonably be expected to cause some of the alleged symptoms, but that her
12
     statements concerning the intensity, persistence, and limiting effects of those
13
     symptoms were not entirely consistent with the medical evidence and other
14
     evidence in the record.23
15
              Plaintiff requested review of the ALJ’s decision by the Appeals Council,
16
     which denied review.24 Plaintiff timely appealed to this Court.
17

18

19
     21   AR 13-32.
20
     22   AR 24-25.
21
     23   AR 21-24.
22
     24   AR 2-7.
23

                        ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20   PageID.1310 Page 7 of 27




1                                  III.   Standard of Review
2             A district court’s review of the Commissioner’s final decision is limited.25 The
3    Commissioner’s decision is set aside “only if it is not supported by substantial
4    evidence or is based on legal error.”26 Substantial evidence is “more than a mere
5    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
6    mind might accept as adequate to support a conclusion.”27 Moreover, because it is
7    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
8    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
9    from the record.”28 The Court considers the entire record as a whole.29
10

11

12

13
     25   42 U.S.C. § 405(g).
14
     26   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
15
     27   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
16
     28   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
17
     29   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
18
     consider the entire record as whole, weighing both the evidence that supports and
19
     the evidence that detracts from the Commissioner's conclusion,” not simply the
20
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
21
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
22
     evidence was not considered[.]”).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20    PageID.1311 Page 8 of 27




1             Further, the Court may not reverse an ALJ decision due to a harmless
2    error.30 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
3    nondisability determination.”31 The party appealing the ALJ’s decision generally
4    bears the burden of establishing harm.32
5                                         IV.    Analysis
6    A.       Medical Opinions: Plaintiff fails to establish consequential error.
7             Plaintiff argues the ALJ erred by assigning little weight to Dr. Marks’
8    opinion and failing to fully incorporate Dr. Eather’s opinion in the RFC. As
9    discussed below, the Court finds Plaintiff fails to establish the ALJ consequentially
10   erred.
11
              1.     Standard
12
              The weighing of medical opinions is dependent upon the nature of the
13
     medical relationship, i.e., 1) a treating physician; 2) an examining physician who
14
     examines but did not treat the claimant; and 3) a reviewing physician who neither
15
     treated nor examined the claimant.33 Generally, more weight is given to the
16
     opinion of a treating physician than to an examining physician’s opinion and both
17

18

19
     30   Molina, 674 F.3d at 1111.
20
     31   Id. at 1115 (quotation and citation omitted).
21
     32   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
22
     33   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20   PageID.1312 Page 9 of 27




1    treating and examining opinions are to be given more weight than the opinion of a
2    reviewing physician.34
3             When a treating physician’s or evaluating physician’s opinion is not
4    contradicted by another physician, it may be rejected for “clear and convincing”
5    reasons, and when it is contradicted, it may be rejected for “specific and legitimate
6    reasons” supported by substantial evidence.35 A reviewing physician’s opinion may
7    be rejected for specific and legitimate reasons supported by substantial evidence,
8    and the opinion of an “other” medical source36 may be rejected for specific and
9    germane reasons supported by substantial evidence.37 The opinion of a reviewing
10   physician serves as substantial evidence if it is supported by other independent
11   evidence in the record.38
12

13
     34   Id.; Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).
14
     35   Lester, 81 F.3d at 830.
15
     36   See 20 C.F.R. § 404.1502 (For claims filed before March 27, 2017, acceptable
16
     medical sources are licensed physicians, licensed or certified psychologists, licensed
17
     optometrists, licensed podiatrists, qualified speech-language pathologists, licensed
18
     audiologists, licensed advanced practice registered nurses, and licensed physician
19
     assistants within their scope of practice—all other medical providers are “other”
20
     medical sources.).
21
     37   Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009).
22
     38   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
     Case 4:19-cv-05219-EFS         ECF No. 18   filed 06/10/20   PageID.1313 Page 10 of 27




1               2.    Dr. Marks
2               In December 2014, psychologist Dr. Marks administered a psychodiagnostics
3    evaluation of Plaintiff.39 Dr. Marks diagnosed Plaintiff with generalized anxiety
4    disorder (severe), major depressive disorder (recurrent moderate), ADHD
5    (predominately combined type), and adjustment disorder with mixed anxiety and
6    depressed mood. Dr. Marks opined that Plaintiff was “too distractible, depressed,
7    and anxious to hold down a job. She is very concerned about her finances and her
8    living situation. She is still struggling with some anxiety and depression.”40 Dr.
9    Marks noted that Plaintiff had “not been successfully prescribed medication” but
10   “strongly advised” such, and that “without ongoing psychotherapy and medication”
11   Plaintiff’s conditions would continue and therefore her prognosis was guarded.41
12              The ALJ gave little weight to Dr. Marks’ opinion because 1) the opinion was
13   inconsistent with Plaintiff’s activities, 2) predated the disability period, and 3) was
14   inconsistent with the medical evidence and Plaintiff’s lack of mental-health
15   treatment at that time.42
16              As to the ALJ’s finding that Dr. Marks’ “comments and scores” were
17   inconsistent with “the range of activities [Plaintiff] performed,” the ALJ
18

19
     39   AR 375-79 & 676-80.
20
     40   AR 379.
21
     41   Id.
22
     42   AR 24.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
     Case 4:19-cv-05219-EFS        ECF No. 18   filed 06/10/20   PageID.1314 Page 11 of 27




1    highlighted that Plaintiff engaged in household tasks, including laundry and
2    cooking, shopped, attended to self-care, and helped her four children with
3    homework.43 An ALJ may discount a medical opinion that is inconsistent with the
4    claimant’s level of activity.44 Yet, “many home activities are not easily transferable
5    to what may be the more grueling environment of the workplace.”45 Here, the ALJ’s
6    finding that Plaintiff’s ability to engage in several household and child-related
7    activities throughout the day and week was reasonably inconsistent with Dr.
8    Marks’ opinion that Plaintiff was too distractible, depressed, and anxious to hold
9    down a job is supported by substantial evidence and is a specific and legitimate
10   reason to discount Dr. Marks’ opinion.
11            The ALJ also discounted Dr. Marks’ opinion because the evaluation occurred
12   about four months before the alleged disability period began and during a time that
13   Plaintiff was not receiving mental health treatment.46 On this record, that Dr.
14   Marks’ opinion predated (by four months) the alleged disability onset date of April
15   16, 2015, was not a specific and legitimate reason to discount Dr. Marks’ opinion by
16   itself. This is because Plaintiff’s depression, anxiety, and attention deficit disorder
17

18

19
     43   AR 24.
20
     44   Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001).
21
     45   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
22
     46   AR 25.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
     Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20   PageID.1315 Page 12 of 27




1    were ongoing. Therefore, Dr. Marks’ close-in-time opinion was to be considered by
2    the ALJ.47
3             However, no consequential error occurred because the ALJ considered Dr.
4    Marks’ opinion, assigning it little weight because it was inconsistent with
5    Plaintiff’s activities and with Plaintiff’s lack of treatment for her mental health
6    conditions at that time. Dr. Marks herself recognized that Plaintiff’s mental health
7    would improve with ongoing psychotherapy and medication.48 Plaintiff argues the
8    ALJ failed to appreciate that Plaintiff was participating in psychotherapy the
9    second half of 2014 (during which she demonstrated severe symptomatology and
10   limitations) and that she continued to demonstrate severe symptomatology during
11   the alleged period of disability. The record does not support Plaintiff’s argument.
12            Although Plaintiff appeared depressed and tearful during a mental
13   evaluation in July 2014, she also exhibited logical thought content and fair insight
14   and judgment.49 Thereafter, but before her evaluation with Dr. Marks in mid-
15

16
     47   See Williams v. Astrue, 493 F. App’x 866, 868 (9th Cir. 2012) (requiring the ALJ to
17
     evaluate medical-opinion evidence that predated the alleged onset date of disability);
18
     McQueen v. Colvin, No. 3:15-cv-05893-JRC, 2016 WL 4009850, *2-3 (W.D. Wash.
19
     July 27, 2016) (analyzing case law discussing an ALJ’s duty to consider medical
20
     evidence and opinions predating the alleged period of disability).
21
     48   AR 379.
22
     49   AR 384-85.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
     Case 4:19-cv-05219-EFS      ECF No. 18   filed 06/10/20   PageID.1316 Page 13 of 27




1    December 2014, she attended two psychotherapy sessions.50 Again, at these
2    sessions she was depressed and tearful with a congruent mood and affect, but
3    Plaintiff was dressed appropriately, engaged with the therapist, and discussed
4    parenting and relationship skills to reduce the stress contributing to her
5    depression and anxiety. It was not until August through December 2016 that
6    Plaintiff participated in therapy approximately twice a month, during which it was
7    noted that Plaintiff was sad or crying with normal concentration and thought
8    content. Thereafter, in April 2017, it was noted that Plaintiff went without
9    counseling for almost three months; during which time, her condition did not
10   worsen but instead she continued to work on improving herself.51 This record
11   supports the ALJ’s decision to discount Dr. Marks’ opinion because the counseling
12   records were inconsistent with Dr. Marks’ disabled-opinion.
13           And although Caleb Ledford, ARNP opined, like Dr. Marks, that Plaintiff’s
14   mental health was likely to limit her ability to work for 4-6 months, he also
15   indicated that Plaintiff would improve with counseling.52 Moreover, Nurse
16   Ledford’s corresponding appointment notes reflect that Plaintiff was orientated
17   with appropriate mood and affect with normal insight, judgment, and memory.53
18

19
     50   AR 386-92.
20
     51   AR 895-931.
21
     52   AR 683-85
22
     53   AR 1033-36.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
     Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20   PageID.1317 Page 14 of 27




1             On this longitudinal record, the ALJ reasonably found Dr. Marks’ limiting
2    opinion inconsistent with the record and with the finding that Plaintiff’s non-
3    exertional limitations would improve if she had ongoing and consistent
4    psychotherapy and medication.54
5
              3.    Dr. Eather
6
              In July 2015, Dr. Eather reviewed the medical evidence then of record.55 He
7
     opined that Plaintiff had mild limitations with her activities of daily living and
8
     social functioning; moderate limitations with concentration, persistence, and pace;
9
     and moderate limitations with understanding and remembering detailed
10
     instructions but that Plaintiff was capable of simple routine tasks and well-learned
11
     complex tasks.
12
              The ALJ gave some weight to Dr. Eather’s opinion but also found that the
13
     record supported more cognitive, social, and adaptive limitations than those opined
14
     by Dr. Eather and therefore crafted a more-limiting RFC. Plaintiff argues the ALJ
15
     failed to incorporate Dr. Eather’s opinion that Plaintiff would have some episodic
16
     lapses in concentration, persistence, and pace.
17
              Plaintiff’s argument fails to appreciate that the ALJ incorporated Dr.
18
     Eather’s opinion by limiting Plaintiff to simple and repetitive tasks that did not
19

20
     54   See Lingenfelter, 504 F.3d at 1042 (recognizing that the ALJ is to consider the
21
     consistency of the medical opinion with the record as a whole).
22
     55   AR 109-15.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
     Case 4:19-cv-05219-EFS         ECF No. 18    filed 06/10/20   PageID.1318 Page 15 of 27




1    include any fast-paced or time-production line work.56 Moreover, the RFC prohibits
2    direct interaction with the general public, restricts tasks to superficial interaction
3    with coworkers and supervisors (with no tandem tasks), and no managerial type
4    jobs or jobs requiring more than occasional decision-making or changes. The ALJ
5    rationally incorporated Dr. Eather’s limitations into the RFC.
6    B.       Step Three (Listings): Plaintiff fails to establish error.
7             Plaintiff contends the ALJ erred by finding that Plaintiff’s impairments did
8    not meet or medically equal Listing 12.04, 12.06, and 12.11 singly or in
9    combination, and by failing to develop the record, or make a finding, as to Listings
10   1.04A and 11.02.
11
              1.    Listing 1.04A
12
              Plaintiff argues the ALJ failed to develop the record by not ordering an MRI
13
     of Plaintiff’s lumbar spine to determine whether nerve root/spinal cord compression
14
     was present given the diagnosis of degenerative disc disease, limited range of
15
     motion of the spine, radiating pain and numbness to the lower extremities,
16
     weakness in her lower extremities, and a positive straight leg raise test.
17
     Resultantly, Plaintiff argues the ALJ failed to make a Listing 1.04A finding.
18
              Listing 1.04A is satisfied if (1) there is a disorder of the spine, such as
19
     degenerative disc disease, (2) resulting in compromise of the nerve root or the
20
     spinal cord (3) with evidence of nerve root compression characterized by (a) neuro-
21

22
     56   See Rounds v. Comm’r of Soc. Sec. Admin., 807 F.3d 996, 1006.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
     Case 4:19-cv-05219-EFS          ECF No. 18   filed 06/10/20   PageID.1319 Page 16 of 27




1    anatomic distribution of pain, (b) limitation of motion of the spine, (c) motor loss
2    (muscle weakness or atrophy with associated muscle weakness) accompanied by
3    sensory or reflex loss, and (d), if there is involvement of the lower back, positive
4    straight-leg raising test (sitting and supine).57
5             Here, while the ALJ did not make a specific finding as to Listing 1.04A, the
6    ALJ found “there has not been nerve root compromise with nerve root compression
7    characterized by neuro-anatomic distribution of pain, limitation of motion of the
8    spine, [or] motor loss (atrophy with associated muscle weakness or muscle
9    weakness) accompanied by sensory or reflex loss.”58 The bulk of the medical records
10   support the ALJ’s rational finding that Plaintiff had full lower muscle strength,
11   contrary to the February 2016 evaluation that suggested lumbar segmental
12   dysfunction of hypermobility or instability with diminished strength in the lower
13   extremities.59 The ALJ rationally did not order an MRI.
14
              2.     Listing 11.02
15
              Listing 11.02 is the most closely analogous listing for migraines.60 Listing
16
     11.02 requires that migraine headaches be “documented by detailed description of
17

18

19
     57   20 C.F.R. Ch. III Part 404, Subpt. P, App. 1, Listing 1.04A.
20
     58   AR 19.
21
     59   AR 22 (citing AR 628, 631, 729, 774, 1095, & 1163).
22
     60   HALLEX DI 24505.015(B)(7)(B) (example 2).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
     Case 4:19-cv-05219-EFS         ECF No. 18    filed 06/10/20   PageID.1320 Page 17 of 27




1    a typical [migraine headache].”61 To be of equal severity and duration, Listing
2    11.02B requires the migraines occur at least once a week for at least three
3    consecutive months, despite compliance with treatment.62 Listing 11.02D requires
4    the migraines occur at least once every two weeks for at least three consecutive
5    months, despite adherence to prescribed treatment, and the claimant must have a
6    marked limitation in physical functioning or one of the four areas of mental
7    functioning.63
8               Plaintiff summarily argues the ALJ failed to properly consider Listing 11.02
9    for her frequent migraine headaches. But Plaintiff failed to support her conclusory
10   argument with citations to the record. By failing to support her contention with
11   law or facts, Plaintiff waived this argument.64
12

13
     61   20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 11.02.
14
     62   Id.
15
     63   Id.
16
     64   See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 930 (9th Cir. 2003) (“We
17
     require contentions to be accompanied by reasons.”); McPherson v. Kelsey, 125 F.3d
18
     989, 995–96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner,
19
     unaccompanied by some effort at developed argumentation, are deemed waived. It
20
     is not sufficient for a party to mention a possible argument in a most skeletal way,
21
     leaving the court to . . . put flesh on its bones.”); Carmickle v. Comm’r of Soc. Sec.
22
     Adm, 533 F.3d 1155, 1161 n.2 (9th Cir. 2008).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
     Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20   PageID.1321 Page 18 of 27




1             Moreover, the ALJ was not required to discuss every Listing and explain
2    “why a claimant fails to satisfy every different section of the [L]isting,” so long as
3    the ALJ’s “‘evaluation of the evidence’ is an adequate statement of the ‘foundations
4    on which the ultimate factual conclusions are based.’” Here, the ALJ rationally did
5    not discuss whether Plaintiff satisfied 11.02 as there is no evidence that Plaintiff’s
6    migraines were of sufficient duration or quantity to satisfy Listing 11.02.65
7
              3.     Listings 12.04, 12.06, and 12.11
8
              Listing 12.04 disorders, which include depressive, bipolar, and related
9
     disorders, are “characterized by an irritable, depressed, elevated, or expansive
10
     mood, or by a loss of interest or pleasure in all or almost all activities, causing a
11
     clinically significant decline in functioning.”66 Symptoms and signs can include
12
     “feelings of hopelessness or guilt, suicidal ideation, a clinically significant change in
13
     body weight or appetite, sleep disturbances, an increase or decrease in energy,
14
     psychomotor abnormalities, disturbed concentration, pressured speech,
15
     grandiosity, reduced impulse control, sadness, euphoria, and social withdrawal.”67
16
     The impairment must also meet paragraphs B and C criteria. Paragraph B criteria
17
     are met if the impairment results in at least two of the following: marked
18
     restriction of activities of daily living; marked difficulties in maintaining social
19

20
     65   Gonzalez v. Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990).
21
     66   20 C.F.R. Pt. 404, Subpt. P, App 1.
22
     67   Id. at Listing 12.04.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
     Case 4:19-cv-05219-EFS         ECF No. 18   filed 06/10/20     PageID.1322 Page 19 of 27




1    functioning; marked difficulties in concentration, persistence, or pace; or repeated
2    episodes of decompensation, each of extended duration.68 Paragraph C criteria are
3    met if the mental disorder is serious and persistent, i.e., there is a medically
4    documented history of the existence of the disorder over a period of at least two
5    years and the claimant relies on ongoing medical treatment to diminish the
6    symptoms and signs of the mental disorder, and despite the ongoing treatment the
7    claimant has only achieved marginal adjustment.69
8               Listing 12.06 includes anxiety and obsessive-compulsive disorders and
9    criteria A, B, and C must be met.70
10              Listing 12.11 includes neurodevelopmental disorders, such as borderline
11   intellectual functioning, which are often characterized by onset during the
12   developmental period.71 Signs or symptoms may include underlying abnormalities
13   in cognitive processing, deficits in attention or impulse control, low frustration
14   tolerance, excessive or poorly planned motor activity, difficulty with organizing,
15   repeated accidental injury, and deficits in social skills.72
16

17

18
     68   20 C.F.R. § 404, Subpart P, App. 1.
19
     69   Id. at Listing 12.00.G.
20
     70   Id. at Listing 12.06.
21
     71   Id. at Listing 12.11.
22
     72   Id.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
     Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20   PageID.1323 Page 20 of 27




1             The ALJ found “the severity of [Plaintiff’s] mental impairments, considered
2    singly and in combination, do not meet or medically equal the criteria of listings
3    12.04, 12.06, and 12.11.”73 Relatedly, the ALJ found Plaintiff had a mild limitation
4    with adapting or managing herself and moderate limitations with understanding,
5    remember, or applying information; interacting with others; and concentrating,
6    persisting, or maintaining pace.74
7             Plaintiff challenges the ALJ’s findings as to Listings 12.04, 12.06, and 12.11
8    but again fails to support her argument with evidence. This challenge is therefore
9    waived. Moreover, the ALJ’s finding is rationally supported by the medical record
10   and by the ALJ’s discussion and interpretation of the longitudinal record in other
11   sections of the ALJ’s decision wherein the ALJ explains why Plaintiff had mild to
12   moderate nonexertional limitations.
13   C.       Plaintiff’s Symptom Reports: Plaintiff fails to establish error.
14            Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
15   symptom reports. When examining a claimant’s symptom reports, the ALJ must
16   make a two-step inquiry. “First, the ALJ must determine whether there is objective
17   medical evidence of an underlying impairment which could reasonably be expected
18   to produce the pain or other symptoms alleged.”75 Second, “[i]f the claimant meets
19

20
     73   AR 19.
21
     74   AR 19-20.
22
     75   Molina, 674 F.3d at 1112.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
     Case 4:19-cv-05219-EFS         ECF No. 18    filed 06/10/20   PageID.1324 Page 21 of 27




1    the first test and there is no evidence of malingering, the ALJ can only reject the
2    claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
3    clear and convincing reasons’ for the rejection.”76 Here, the ALJ found Plaintiff’s
4    statements concerning the intensity, persistence, and limiting effects of her
5    symptoms inconsistent with the longitudinal objective medical evidence,
6    recommended conservative treatment, improvement with treatment, and her
7    activities.77
8               First, as to the ALJ’s finding that Plaintiff’s physical and mental symptom
9    reports were inconsistent with the longitudinal objective medical evidence,
10   symptom reports cannot be solely discounted on the grounds that they were not
11   fully corroborated by the objective medical evidence.78 However, objective medical
12   evidence is a relevant factor in considering the severity of the reported symptoms.79
13   “Objective medical evidence” means signs, laboratory findings, or both.80 In turn,
14   “signs” is defined as:
15              one or more anatomical, physiological, or psychological abnormalities
                that can be observed, apart from [the claimant’s] statements
16

17
     76   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504
18
     F.3d at 1036).
19
     77   AR 21-24.
20
     78   See Rollins, 261 F.3d at 857.
21
     79   Id.
22
     80   20 C.F.R. § 416.902(k).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
     Case 4:19-cv-05219-EFS          ECF No. 18    filed 06/10/20   PageID.1325 Page 22 of 27




1               (symptoms). Signs must be shown by medically clinical diagnostic
                techniques. Psychiatric signs are medically demonstrable phenomena
2               that indicate specific psychological abnormalities, e.g., abnormalities
                of behavior, mood, thought, memory, orientation, development, or
3               perception, and must also be shown by observable facts that can be
                medically described and evaluated.81
4
     Evidence obtained from the “application of a medically acceptable clinical
5
     diagnostic technique, such as evidence of reduced joint motion, muscle spasm,
6
     sensory deficits, or motor disruption” is considered objective medical evidence.82
7
     Here, the ALJ found the “longitudinal record showed some signs of or consistent
8
     with diminished [physical] functioning, but not to the full extent alleged.”83 The
9
     ALJ highlighted that, notwithstanding reduced lower extremity strength during a
10
     physical therapy evaluation in February 2016, Plaintiff routinely had normal lower
11
     extremity strength bilaterally, a normal gait, full range of lumbar motion, even
12
     with her spider bite symptoms.84 Moreover, the imaging of Plaintiff’s foot reflected
13

14

15

16

17
     81   Id.
18
     82   3 Soc. Sec. Law & Prac. § 36:26, Consideration of objective medical evidence
19
     (2019).
20
     83   AR 21.
21
     84   AR 21-22 (citing AR 1131-32, 445-46, 583, 628, 631, 755, & 774): see also AR 729,
22
     1095, & 1163).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
     Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20   PageID.1326 Page 23 of 27




1    minor conditions once the third toe was abscised following the spider bite.85 On this
2    record, the ALJ reasonably found that Plaintiff’s reports of severe back pain and
3    foot pain and swelling were inconsistent with the objective medical evidence.
4             As to Plaintiff’s mental health, the ALJ noted that Plaintiff’s longitudinal
5    presentation remained largely unremarkable as she presented with normal or
6    appropriate affect, mood, and behavior.86 Although these cited records arise from
7    medical appointments for Plaintiff’s foot and therefore by themselves may be
8    insufficient supporting evidence for the ALJ’s findings as to Plaintiff’s mental-
9    health symptoms,87 the ALJ also highlighted that Plaintiff’s psychotherapy notes
10   indicate depressed and anxious affect but reflected normal psychomotor behavior,
11   attention, concentration, and demonstrated memory.88 Based on the longitudinal
12

13

14
     85   AR 654, 776, & 826; AR 783-84 (noting a “small amount of bone marrow edema”
15
     and “of cystic degenerative changes” at the base of the third metatarsal); AR 824
16
     (“subtle superior calcaneal spur” on the right foot); AR 740 (“no [facture], no
17
     dislocation no soft tissue air”); & AR 599 (“No evidence for fracture or dislocation
18
     seen. Mild soft tissue prominence of the third digit noted predominately involving
19
     the dorsal aspect which may indicate an infectious/inflammatory cellulitis”).
20
     86   AR 23 (citing AR 753, 774, 776, & 785).
21
     87   See, e.g., AR 753, 774, 776, & 785.
22
     88   AR 23 (citing AR 872, 878, 929, 932-33, 938-39, & 944-45).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
     Case 4:19-cv-05219-EFS        ECF No. 18    filed 06/10/20   PageID.1327 Page 24 of 27




1    record, the ALJ reasonably considered that Plaintiff’s reported disabling mental
2    health symptoms were inconsistent with the objective medical evidence.
3             Second, the ALJ discounted Plaintiff’s reports of disabling foot pain as the
4    treating podiatrist recommended conservative therapy, which improved her
5    symptoms. For instance, Dr. Brian Freeman, DPM recommended that Plaintiff use
6    a boot for 4-6 weeks for weight-bearing activities and thereafter wear stiff-soled,
7    supportive athletic shoes with an orthotic insert, have a cortisone injection, and
8    engage in physical therapy.89 After a cortisone injection, Plaintiff reported
9    improved foot symptoms.90 That medical providers recommended conservative
10   treatment for Plaintiff’s foot condition—and she received relief from such
11   recommended treatment, which did not include elevating her foot—was a clear and
12   convincing reason to discount Plaintiff’s reported symptoms associated with her
13   foot and reported need to elevate it during the work day.91
14            Third, the ALJ discounted many of Plaintiff’s other symptom complaints,
15   such as dizziness, body aches, and nausea, because after Plaintiff underwent
16   exploratory surgery to remove the parathyroid adenoma, Plaintiff’s health
17

18

19
     89   AR 784-86.
20
     90   AR 865.
21
     91   See Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599-600 (9th Cir.
22
     1999) (considering evidence of improvement).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
     Case 4:19-cv-05219-EFS       ECF No. 18      filed 06/10/20   PageID.1328 Page 25 of 27




1    improved.92 Again that Plaintiff’s symptoms improved with treatment, was a clear
2    and convincing reason to discount these symptoms.93
3             Fourth, the ALJ discounted Plaintiff’s physical and mental health symptoms
4    due to the scope and extent of her activities.94 If a claimant can spend a substantial
5    part of the day engaged in pursuits involving the performance of exertional or non-
6    exertional functions, the ALJ may find these activities inconsistent with the
7    reported disabling symptoms.95 Here, the ALJ highlighted that Plaintiff cared for
8    her children throughout the relevant period, prepared meals daily, helped with
9    homework, cleaned her house, cared for her infant niece, babysat a grandchild, and
10   spent many days out in the community.96 In addition to these activities, Plaintiff
11   began cosmetology school in fall of 2017, attending for 30 hours a week.97 Based on
12   this record, the ALJ reasonably considered these activities, cumulatively, to be
13   inconsistent with Plaintiff’s reported disabling symptoms.
14

15

16
     92   AR 22-23 (citing AR 796, 800-01, 806, 818, 1119, & 1140). See also AR 61-63 & 67-
17
     68.
18
     93   Morgan, 169 F.3d at 599-600.
19
     94   AR 23.
20
     95   Molina, 674 F.3d at 1113.
21
     96   AR 23 (citing AR 268-75, 868, & 890).
22
     97   AR 56-58.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 25
     Case 4:19-cv-05219-EFS       ECF No. 18    filed 06/10/20   PageID.1329 Page 26 of 27




1             In summary, Plaintiff fails to establish the ALJ erred by discounting
2    Plaintiff’s symptom reports.
3    D.       Steps Four and Five: Plaintiff fails to establish error.
4             Plaintiff argues the ALJ erred at steps four and five because the vocational
5    expert’s testimony was based on an incomplete hypothetical that failed to include
6    the opined absenteeism and unproductiveness resulting from Plaintiff’s physical
7    and mental impairments. Plaintiff’s argument is based entirely on her initial
8    arguments that the ALJ erred in considering the medical-opinion evidence and
9    Plaintiff’s symptom reports. For the above-explained reasons, the ALJ’s
10   consideration of the medical-opinion evidence and Plaintiff’s symptom reports were
11   legally sufficient and supported by substantial evidence. The ALJ did not err in
12   assessing the RFC or finding Plaintiff capable of performing past work and other
13   work existing in the national economy.98
14                                      V.     Conclusion
15            Accordingly, IT IS HEREBY ORDERED:
16            1.    Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.
17

18
     98   See Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989) (holding it is
19
     proper for the ALJ to limit a hypothetical to those restrictions supported by
20
     substantial evidence in the record); Rounds, 807 F.3d at 1006 (“[T]he ALJ is
21
     responsible for translating and incorporating clinical findings into a succinct
22
     RFC.”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 26
     Case 4:19-cv-05219-EFS      ECF No. 18   filed 06/10/20   PageID.1330 Page 27 of 27




1          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 16, is
2                 GRANTED.
3          3.     The Clerk’s Office shall enter JUDGMENT in favor of Defendant.
4          4.     The case shall be CLOSED.
5          IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
6    provide copies to all counsel.
7          DATED this 10th day of June 2020.
8
                                       s/Edward F. Shea      ___
9                                     EDWARD F. SHEA
                              Senior United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 27
